THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

 STATE OF WASHINGTON,                           )   No. 79415.-9-I
                                                )
                      Respondent,
                                                )   UNPUBLISHED OPINION
                 v.                             )
                                                )
 TIMOTHY HARRIS,                                )
                      Appellant.                )   FILED:   MAR 1 6 2020
       PER CURIAM     —   Timothy Harris appeals his convictions for first degree rape and

first degree robbery. He contends, and the State concedes, that the convictions must

be reversed because the jury was instructed on an uncharged alternative means of

committing each crime, and because the error was not harmless beyond a reasonable

doubt. In addition, Harris contends, and the State concedes, that the mandatory joinder

rule precludes the State from charging the previously uncharged alternative means in

any new charging document on remand. We accept the concession of error and

reverse and remand for further proceedings consistent with this opinion.




                3                                   ~a1v,1     ~4tr